DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:
Claim 1, Line 5 recites the limitation “locally delivery in the vicinity of an aortic valve a therapeutically effective amount of antibiotic or antimicrobial agent…” but is suggested to read “locally delivering, in the vicinity of an aortic valve, a therapeutically effective amount of antibiotic or antimicrobial agent…
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US PGPub 2015/0305860).
Regarding Claim 1, Wang teaches a method of treating or preventing endocarditis in a patient in need of therapy (Paragraph 0014-0015 and Paragraph 0103), comprising:
identifying a patient inflicted with or being at risk of contracting endocarditis (Paragraph 0103) caused by streptococci, staphylococci, or enterococci (it is well known that leaking of blood can increase infectious endocarditis and thus the prosthetic valve itself causes the risk of contracting endocarditis; see Paragraph 0014 of Wang); and 
locally delivery in the vicinity of an aortic valve a therapeutically effective amount of an antibiotic or antimicrobial agent for the systemic delivery of the antibiotic or antimicrobial agent to the aortic valve for the treatment or prevention of endocarditis (Paragraph 0053).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PGPub 2015/0305860) as applied to claim 1 above, and further in view of Weber (US PGPub 2013/0150957).
Regarding Claim 2, Wang teaches the method of claim 1, but fails to explicitly teach wherein local delivery is performed subsequent to implanting a replacement heart valve in the aortic valve.
Weber discloses a method of treating or preventing endocarditis (Abstract; Paragraph 0058) comprising locally delivery in the vicinity of an aortic valve (see Paragraph 0011 and Paragraph 0049) a therapeutically effective amount of an antibiotic or antimicrobial agent for the systemic delivery of the antibiotic or antimicrobial agent to the aortic valve (Paragraph 0049 and Paragraph 0058), wherein local delivery is performed subsequent to implanting a replacement heart valve in the aortic valve (Paragraph 0046 states the hydrogel can be delivered after the heart valve system has been implanted, see also Paragraph 0049 which discloses the hydrogel being delivered into a housing surrounding the implanted vascular valve system and Paragraph 0053 which discloses time released dispersion in a separate embodiment).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771